DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the brackets in “[nm]” lines 9, 11, and 13 should be removed or converted into parentheses in order to reference the unit of the different wavelengths being in nm since the brackets are conventionally used to indicate removal of a limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al. (US PG Pub 2014/0354366 A1) (03/10/20 IDS).
Regarding claim 1, Suzuki discloses a surface emitting laser element (FIGS. 2-3) formed on a semiconductor substrate (111, FIG. 2, [0044]), wherein 
a plurality of surface emitting lasers (101-104, FIG. 3, [0045]) are formed on the single surface emitting laser element, 
the plurality of surface emitting lasers have respective emission wavelengths (“at least one of the plurality of surface emitting lasers emits light having a wavelength of 780.2 nm, 795.0 nm, 852.3 nm or 894.6 nm,” see claim 11) selected from wavelengths satisfying condition of:
0 < λ1−λs ≤ 5.36×10−5λc2−5.83 × 10−2λc+32.4 
where a first emission wavelength is λ1 [nm], a second emission wavelength shorter than the first emission wavelength is λs [nm], and a middle wavelength between the first emission wavelength and the second emission wavelength is λc [nm] (λ1 is 795 nm and λs is 780.2 nm, [0120]; therefore, λc = (λ1 + λs)/2 = (795 + 780.2)/2 = 787.6 nm. Substituting λ1 into the condition, it becomes 0 < 795 – 780.2 < 5.36 x 10-5 x 787.6 – 5.83 x 10-2 x 787.6 + 32.4, then 0 < 14.8 < 33.25 – 49.12 + 32.4, finally 0 < 14.8 < 16.53, and the condition is satisfied with λc = 787.6 nm).
at least one of the plurality of surface emitting lasers has an emission wavelength different from an emission wavelength of another surface emitting laser (λ1 is 795 nm and λs is 780.2 nm, [0120]).
Regarding claim 2, Suzuki discloses the plurality of surface emitting lasers have respective emission wavelengths selected from wavelengths satisfying condition of: 
λc2/(1.6x105π) < λ1−λs ≤ 5.36×10−5λc2−5.83 × 10−2λc+32.4
(Substituting λc = 787.6 nm into the condition, it becomes 620313.76/502400 < 14.8 < 16.53, finally 1.23 < 14.8 < 16.53, and the condition is satisfied with λc = 787.6 nm)
instead of the condition of:
0 < λ1−λs ≤ 5.36×10−5λc2−5.83 × 10−2λc+32.4 
and at least one of the plurality of surface emitting lasers has an emission wavelength different from an emission wavelength of another surface emitting laser (λ1 is 795 nm and λs is 780.2 nm, [0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of WAKABAYASHI et al. (US PG Pub 2019/0094017 A1).
Regarding claim 4, Suzuki has disclosed the surface emitting laser element outlined in the rejection to claim 1 above except an illumination device comprising an optical system configured to guide light from the surface emitting laser element. WAKABAYASHI discloses an illumination device (511, FIG. 3, [0084]) comprising: a surface emitting laser element (5111, FIG. 3, [0084]); and an optical system (5112/5113, FIG. 3, [0084]) configured to guide light from the surface emitting laser element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface emitting laser element of Suzuki with the illumination device comprising the surface emitting laser element and the optical system configured to guide light from the surface emitting laser as taught by WAKABAYASHI in order to obtain desired output beam shape by collimating and expanding the laser light emitted by the surface emitting laser element.
Regarding claim 5, the combination has disclosed the illumination device outlined in the rejection to claim 4 above except a projection device comprising a light deflecting element configured to reflect the light guided with the optical system onto a projection region. WAKABAYASHI further discloses a projection device (51, FIG. 3, [0081]) comprising: an illumination device (see rejection to claim 4 above); and a light deflecting element (512, FIG. 3, [0083]) configured to reflect the light guided with the optical system onto a projection region (55, FIG. 3, [0101]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the illumination device of the combination with the projection device comprising the illumination device and the light deflecting element configured to reflect the light guided with the optical system onto a projection region as further taught by WAKABAYASHI in order to obtain an optical scanner for scanning a target on a projection plane.
Regarding claim 6, the combination has disclosed the projection device outlined in the rejection to claim 5 above except a measurement device comprising: an imaging unit configured to image the projection region; and a measurement unit configured to measure a measurement target from an image of the projection region imaged with the imaging unit. WAKABAYASHI further discloses a measurement device (5, FIG. 3) comprising: a projection device (see rejection to claim 5 above); an imaging unit (52, FIG. 3, [0081], [0091], and [0092]) configured to image the projection region; and a measurement unit (53, FIG. 3, [0080]-[0081] and [0096]) configured to measure a measurement target from an image of the projection region imaged with the imaging unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the projection device of the combination with the measurement device comprising the imaging unit configured to image the projection region and the measurement unit configured to measure a measurement target from an image of the projection region imaged with the imaging unit as further taught by WAKABAYASHI in order to obtain a shape measurement apparatus for measuring a shape of a target.
Regarding claim 7, the combination has disclosed the measurement device outlined in the rejection to claim 6 above except a robot comprising an articulated arm to which the measurement device is attached. WAKABAYASHI further discloses a robot (1, FIG. 1, [0049]) comprising: a measurement device (see rejection to claim 6 above); and an articulated arm (36, FIG. 1, [0069]) to which the measurement device is attached (the measurement device 5 is attached to the arm 36, FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the measure device of the combination with the robot comprising the articulated arm to which the measurement device is attached as further taught by WAKABAYASHI in order to obtain a robot system that actuates objects based on shapes detected by the measurement device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. and WAKABAYASHI et al. as applied to claim 6 above, and further in view of WO2017/179751 A1 (herein WO’751, English Translation is attached).
Regarding claim 8, the combination has disclosed the measurement device outlined in the rejection to claim 6 above except an electronic apparatus comprising an authentication unit configured to perform authentication of a user based on a measurement result of the user by the measurement device. WO’751 discloses an electronic apparatus (a counterfeit fingerprint discriminating apparatus 100, FIG. 1) comprising: a measurement device (a fingerprint sensor unit 110 for acquiring a fingerprint image and a color information extracting unit 130 for extracting RGB color information from the fingerprint image, FIG. 1, see boxed text on page 3 of English Translation); and an authentication unit (a biodetermination unit 150 for authenticating the extracted RGB color information, FIG. 1, see boxed text on page 4 of English Translation) configured to perform authentication of a user based on a measurement result of the user by the measurement device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement device of the combination with the electronic apparatus comprising the authentication unit configured to perform authentication of a user based on a measurement result of the user by the measurement device as taught by WO’751 in order to obtain a fingerprint authentication system using the measurement device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. and WAKABAYASHI et al. as applied to claim 6 above, and further in view of Lee et al. (US PG Pub 2019/0256084 A1).
Regarding claim 9, the combination has disclosed the measurement device outlined in the rejection to claim 6 above except a mobile body comprising a driving support unit configured to support driving of the mobile body based on a measurement result by the measurement device. Lee discloses a mobile body (a vehicle 1, FIG. 2, [0078]) comprising: a measurement device (a distance sensor 200, FIG. 3, [0079]); and a driving support unit (a controller 500, FIG. 3, [0082]-[0083]) configured to support driving of the mobile body based on a measurement result by the measurement device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement device of the combination with a mobile body comprising the driving support unit configured to support driving of the mobile body based on a measurement result by the measurement device as taught by Lee in order to obtain a vehicle collision warning system by using the measurement device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. and WAKABAYASHI et al. as applied to claim 6 above, and further in view of MAEDA et al. (US PG Pub 2017/0124223 A1).
Regarding claim 10, the combination has disclosed the measurement device outlined in the rejection to claim 6 above except a modeling device comprising a modeling unit configured to model a modeled object based on a measurement result by the measurement device. MAEDA discloses a modeling device (FIG. 1, [0029]) comprising: a measurement device (10/11, FIG. 1, [0029]-[0030]); and a modeling unit (12, FIG. 1, [0031]) configured to model a modeled object based on a measurement result by the measurement device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement device of the combination with the modeling device comprising the modeling unit configured to model a modeled object based on a measurement result by the measurement device as taught by MAEDA in order to obtain a 3D modeling system by using the measurement device.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki’104, Suzuki’367, Suzuki’820, and Suzuki’771 (03/10/20 IDS) disclose a VCSEL array comprising VCSELs that emit different wavelengths (see abstract of the above references).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828